Citation Nr: 1516726	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  12-34 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran had active duty service in the Army from May 1979 to May 1982, and from June 1996 to December 1996, as well as active duty service in the Air Force from October 2005 to February 2006.  He also had additional service in the National Guard and/or Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2010 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for a TBI.  In December 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board) in December 2012.  

In a January 2014 submission, the Veteran indicated that he desired to personally appear before the Board to provide testimony concerning his appeal.  In March 2014, the Board sought to clarify the Veteran request for a hearing.  However, in a March 2014 communication, the Veteran indicated that he did not wish to appear at a hearing and requested that the Board consider his case on the evidence of record.  The Veteran's request for a hearing is therefore deemed to be withdrawn.  38 C.F.R. § 20.704(e)(2014).  

This matter was previously before the Board in April 2014 at which time it was remanded for additional development.  It has now been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  

The Veteran asserts that he sustained two episodes of head trauma during service, the first occurring in 1981 during a physical altercation, and the second occurring in 1997 as a result of an altitude malfunction while performing a parachuting jump.  The service treatment records document that the Veteran sustained an injury after being "smashed in the face," without a loss of consciousness, in November 1981 during a period of active duty service.  The second such episode, which reportedly occurred in January 1997 while performing a parachute jump, is not reflected in the service treatment records.  However, in an August 2009 lay assertion, one of the Veteran's fellow servicemen, B.T., who served alongside him in 1997, indicated that he remembered the Veteran being disoriented and "incoherent" following an Airborne operation conducted during unusually high winds.  B.T. also recalled field medics treating the Veteran for a concussion or similar injury.  

Pursuant to the Board's April 2014 remand instructions, the RO retrieved the Veteran's outstanding VA treatment records generated at the Durham VA Medical Center (VAMC), and associated these records with the Virtual VA and VBMS claims folders.  In addition, using the completed medical release forms, the RO attempted to retrieve the Veteran's private treatment records from various physicians and private treatment facilities that reportedly treated him for his claimed symptoms.  Although the RO was able to obtain private medical records for most of the physicians and treatment facilities listed in the medical release forms, to include Dr. A.U. at the Peterborough Clinic, Dr. D.J., Dr. G.W., and the Norfolk Vet Center, in a June 2014 letter, the Raleigh Vet Center indicated that the Veteran was not evaluated or treated at the Center for TBI between the specified dates.  Also, in a hand-written statement written on the original May 2014 letter sent to his or her office, which was date-stamped as received by the RO in June 2014, Dr. Z. indicated that she or he did have any information concerning the Veteran.  However in a separate hand-written statement written on the same letter, Dr. Z. contradicted his/her initial statement by indicating that the Veteran's "5/23" chart had been located, that he/she had seen the Veteran four times, and that the Veteran's last visit had been on "08/31/04."  It does not appear that the specified chart or treatment records have been associated with the Veteran's claims file, and the RO did not follow-up with Dr. Z. to determine whether he or she still had these records.  In light of Dr. Z.'s contradictory response, and given that VA has an obligation to make a reasonable effort to obtain identified private treatment records under the Veterans Claims Assistance Act of 2000 (VCAA), the claim must be remanded once again to attempt to secure the specified records.  See 38 C.F.R. § 3.159(c)(1),

Pursuant to the April 2014 Board remand, the Veteran was also afforded a VA TBI examination in October 2014, during which time the examiner reviewed the Veteran's claims file and medical history, paying particular attention to the November 1981 clinical report documenting the Veteran's injuries after he was hit in the head, as well as the July 1997 medical examination report, which was silent for any head injuries, concussion or additional sequelae.  The examiner also reviewed the remaining post-service treatment records, to include the March 2009 neuropsychological evaluation.  During the evaluation, the Veteran reported to experience dizziness, noting that he often loses his balance, as well as symptoms of memory loss, difficulty recalling information, confusion, and slowness of thought/delayed reaction time.  Based on his review of the records, as well as his discussion with, and evaluation of the Veteran, the examiner determined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In his rationale, he explained that "[a]s a medical examiner performing a [f]orensic evaluation and review of current soldier medical records, [he relies] on the documented [m]edical [e]vidence, and [m]edical [d]ecision making processes to provide a medical opinion.  According to the examiner, not all exposures, jolts or blows to the head cause head injuries, and not all head injuries cause brain injury or concussion.  In reaching this conclusion, the VA examiner found 

"[n]o current, proximate-to-events documented, medical evidence of an index TBI diagnosis or evaluation, on/about the dates of the self-reported service-related exposures, to include the closed head injury; only the self-reports by the Veteran, and/or re-iterations of such, by other evaluating or treating clinicians, or interested parties."  

According to the VA examiner, based on his assessment of the current documented evidence, and review of the regulatory provisions, "one or more Closed Head Injury 'events,' but not a concussion/TBI 'medical diagnosis', is supported by [the] Veteran's situation."  

Unfortunately, the Board does not find this opinion to be adequate.  First of all, the Board is unclear as to what the examiner meant in finding that a 'closed head injury' event "is supported by the Veteran's situation."  Indeed, did the examiner intend to state that he finds the Veteran's description of the closed head injury itself to be credible based on his own report of the events, or was the examiner suggesting that the Veteran may experience some form of closed head injury, or residuals stemming from his claimed closed head injury as a result of his in-service experiences?  If the examiner meant that the Veteran suffered residuals stemming from his closed head injury, he did not provide an explanation as to why these residuals were not incurred in, or caused, by the claimed in-service injury, event or illness.  Also, if the examiner finds the Veteran credible with regard to the circumstances of his injury(ies), he failed to provide an explanation as to why the claimed injuries did not cause a brain injury to concussion.  Moreover, the examiner has not explained why the Veteran's reported symptoms of memory loss, confusion, difficulty learning new things, poor concentration, slowness of thoughts, headaches, and balance problems throughout the years, as well as during the evaluation, are not sufficient to support a diagnosis of TBI and/or residuals of a TBI.  Simply stating that not all exposures, jolts, or blows to the head cause head injuries, and that not all head injuries cause a brain injury or concussion does not provide the Board with a medical explanation to help clarify and understand such a conclusion.  A rationale must be elucidated by a discussion of the medical principles that apply to the medical facts relating to the Veteran's disability.  Indeed, a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," see Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007), and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two," Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Indeed, in the April 2014 remand, the examiner was asked to identify all diagnoses related to the Veteran's claimed TBI, and he was specifically asked to identify all such disorders that have been present at any time since March 2007.  The post-service treatment records include the March 2007 VA neuropsychological evaluation, which reflected a diagnosis of cognitive disorder, not otherwise specified (NOS), and noted that the Veteran had a lower than expected performance in categorical verbal fluency, verbal learning, motor functioning, and verbal intellectual abilities; as well as a history of blunt head trauma with brief loss of consciousness in 1997 and a fight in 1981 which resulted in a broken nose, ruptured left ear drum without loss of consciousness.  Although the VA clinical neuropsychologist, Dr. K.T., did not diagnose the Veteran with a TBI, she appears to have attributed a number of his symptoms, to include memory loss and cognitive impairment, to his cognitive disorder NOS.  Moreover, a number of VA treatment records throughout the pendency of the appeal reflect the Veteran's complaints of memory problems, difficulty concentrating and balance problems, and in a May 2009 Administrative Note, the Veteran's treatment provider noted that the Veteran needed to complete a TBI consult, and he needed "NSI and also cognitive treatment," all of which leads the Board to question whether the Veteran was still exhibiting symptoms akin to a TBI.  The record reflects that the Veteran consulted with a speech pathologist in June 2009, and in the report, the treatment provider merely referred the reader to the comment result of the consultation for an explanation of the results.  However, the report of the treatment visit, to include the comment section referenced by the treatment provider, does not appear to be of record.  Furthermore, the October 2014 VA examiner did not take into consideration the Veteran's complaints of headaches, memory loss, problems with his balance and mobility, slowness of thought/delayed reaction time, and sensitivity to light, when reaching his conclusion, and no additional explanation was provided in the medical opinion as to what these symptoms may be attributed to.  

In light of the incomplete medical findings, the Board finds that the Veteran's claim for service connection for a TBI must be remanded for the agency of original jurisdiction (AOJ) to request from the examiner who conducted the October 2014 VA examination an addendum to that report that sets forth an explanation as to whether the Veteran currently has a TBI, or residuals of a TBI, based on the examination findings and reported symptoms.  In reaching a determination, the examiner must address the March 2007 neuropsychological evaluation reflecting a diagnosis of cognitive disorder, NOS, and discuss whether this disorder accounts for the Veteran's symptoms of impaired memory, poor concentration, difficulty understanding new things, sensitivity to light, and balance and coordination problems, to name a few.  The examiner must also discuss whether the Veteran has a specific disability, separate from his diagnosed PTSD and cognitive disorder, that accounts for his reported symptoms of impaired memory, poor concentration, difficulty understanding new things, sensitivity to light, and balance and coordination problems, to list a few.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Durham VA Medical Center (VAMC) the full text of the June 12, 2009 Speech Pathology consultation report.  All available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder.  

2.  After obtaining an updated release of information form, follow up with Dr. Z., and request all of the treatment records specified in the above-referenced correspondence date-stamped as received by the RO in June 2014.  Specifically, ask Dr. Z. to send copies of the treatment records documenting the Veteran's four treatment visits (the last one of which was on 08/31/04), as well as the "5/23" chart specified in the response.  Copies of all such available records should be associated with the claims folder.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  Any negative responses should be properly annotated into the record.  If these records do not exist, please ensure that the designated private treatment facility and/or private treatment provider clearly states as such in its response.  

3.  Once these records have been obtained and associated with the claims file, refer the file to the examiner who conducted the October 2014 TBI VA examination, or another VA neurologist if that examiner is unavailable.  The claims folder, and a copy of this remand must be made available to, and reviewed by, the examiner.  The examiner should also take into consideration the November 1981 service treatment record suggesting that the Veteran had been struck in the face following a physical altercation, and the August 2009 statement issued by the Veteran's fellow serviceman B.T., who corroborated the Veteran's statement regarding the circumstances of the January 1997 injury, and described the Veteran as incoherent and disoriented following his in-service parachute jump

Following a review of the record, the examiner should then express an opinion as to 

a.)  Whether the Veteran has any current residuals of a TBI?  In discussing this, please distinguish between symptomatology that is attributed to the Veteran's already service-connected PTSD from symptomatology attributed to potential TBI residuals.  The examiner should discuss whether the Veteran has a cognitive disorder, and if so, whether the cognitive disorder is a potential residual or sequelae of his in-service injuries, to include his claim that he was involved in a physical altercation in 1981, and that he sustained a head injury following a parachute jump in January 1997.  If certain symptoms cannot be ascribed to a specific diagnosis, this should be indicated.  If it is found that the Veteran does not have a TBI or residuals of a TBI, and his symptomatology cannot be attributed to his service-connected PTSD, then provide an opinion as to whether the Veteran's self-described symptoms (including, but not limited to, memory loss, poor concentration, confusion, slowness of thought/delayed reaction time, decreased attention, balance problems, sensitivity to light, and headaches) can be attributed to any specific disability.  

b.)  If the Veteran does have a TBI or residuals of a TBI, is at least as likely as not (i.e., a 50 percent probability or greater) that the TBI or residuals of a TBI had their clinical onset in service or are otherwise related to the Veteran's military service, to include his reported assertions that he was involved in a physical altercation in 1981, and/or his claim that he sustained a head-injury following an in-service parachute jump in January 1997.  In answering these questions, the examiner should also address the Veteran's competent assertions that he has experienced symptoms of TBI residuals since service, and should specifically set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service.  

If the examiner finds that the Veteran's disability(ies) is(are) not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

4.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



